Citation Nr: 0309722	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  93-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



REMAND

The veteran served on active duty from November 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied a petition from the 
veteran to reopen his previously denied claim for service 
connection for a nervous disorder.

The veteran provided testimony in support of his appeal at a 
hearing that was held at the RO before a hearing officer in 
July 1992 and thereafter at a Travel Board Hearing that was 
chaired by the undersigned in San Juan, Puerto Rico, in 
December 1993.  Transcripts of both hearings have been made 
part of the veteran's claims file.

In a March 1996 decision/remand, the Board reopened the 
veteran's service connection claim and remanded the case to 
the RO for additional development.  Thereafter, the Board 
received the case back and initiated additional development, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The development, which essentially consisted of 
scheduling the veteran for another VA psychiatric examination 
to clarify the nature and etiology of the claimed psychiatric 
disability, was accomplished, and the report of that medical 
examination, dated in February 2003, has been associated with 
the file.  Pursuant to a May 1st, 2003, decision by the 
United States Court of Appeals for the Federal Circuit, 
however, the Board is no longer authorized to undertake 
development of a case.  See DAV v. Sec'y of Veterans Affairs, 
No. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003).  Therefore, due process considerations 
mandate that the Board remand this case to have the RO review 
this additional evidence and re-adjudicate the matter on 
appeal.

Accordingly, this case is remanded for the following:

The RO should review the entire 
evidentiary record, particularly the 
evidence that has been made part of the 
veteran's claims file since the last SSOC 
was issued, and the February 2003 VA 
mental disorders examination report.  The 
RO should then re-adjudicate the 
veteran's service connection claim.

If, upon re-adjudication of this matter, 
the benefit sought on appeal remains 
denied, the RO should issue another SSOC, 
explaining to the veteran the rationale 
for the continued denial and giving him 
an opportunity to respond.   Thereafter, 
the RO should return the case to the 
Board for appellate review, if in order.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JOAQUÍN AGUAYO-PERELES
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



